Title: From Benjamin Franklin to Susanna Wright, 21 November 1751
From: Franklin, Benjamin
To: Wright, Susanna


Madam
Philada. Nov. 21. 1751
Your Guests all got well home to their Families, highly pleas’d with their Journey, and with the Hospitality of Hempfield.

When I had the Pleasure of seeing you, I mention’d a new [kind of Candles very convenient] to read by, which I think you said you had not seen: I take the Freedom to send you a Specimen of them. You will find that they afford a clear white Light; may be held in the Hand, even in hot Weather, without softning; that their Drops do not make Grease Spots like those from common Candles; that they last much longer, and need little or no Snuffing. I may add, what will be another Recommendation of them to you, that they are the Manufacture of our own Country, being wrought at Marcushook.
In the Magazine of August, I find that the magnificent King of Portugal has rais’d his Marble Aqueduct near 100 Foot higher than your Chicaselungo. It must be a most stupendous Work. I send you the Prospect of it.
Accept an Almanack for the New Year, with my hearty Wishes that it may prove a happy one to you and your Friends. I am Madam Your obliged humble Servant
B Franklin
